The Attorney              General           of Texas
                                           August    15,   1979

MARK WHITE
Attorney Geaeml


                  Honorable Robert I%.Stewart               Opinion No. RW-44
                  Commissioner
                  Department of Banking                     Re: Definition of “central build-
                  2601 North Lamar                          ing” in article 342-903, V.T.C.S.
                  Austin, Texas 76705

                  Dear Commissioner Stewart:

                        You have asked our opinion regarding the meaning of the term vcentral
                  building,” as it is used $n article 342-903, V.T.C.S., which provides in part:

                                No State, national or private bank shall engage in
                             business in mom than one place, maintain any branch
                             office, or cash checks or receive deposits except in
                             its own banking house. For purposes of this article
                             ‘banking house’ means the building in whose offices
                             the business of the bank is conducted and which is
                             functionslly .one place of business, including 63 office
                             facilities whose nearest wall is located withii five
                             hundred (500) feet of the nearest wall of the central
                             building and is physically .connected to ‘the central
                             building by tunnel, pamageway or hallway providiig
                             direct access between the central building and the
                             connected office facility or by closed circuit
                             television or pneumatic tube or other physically
                             connected delivery device, and (b) in addition, if
                             authorized in the manner her&after         provided, not
                             more than one (D automabile drive-in facility whose
                             nearest boundary is located within two. thousand
                             (2,000) feet of the nearest wall of the central building
                             but more than five hundred (500) feet therefrom and
                             is connected to the central building by tunnel,
                             passageway or hallway providii            direct access
                             between ‘the central buildii        and the connected
                             automobile
                                   . .     drive-in facility or by closed circuit
                             televmion,. pneumatic tube cr other physically
                             connected delivery device. The entire bankii house
                             shall for all purposes under the law be considered one




                                                p. .130
Honorable Robert K. Stewart     -   Page Two .(NW-44)



           integral banking house. The term 5automcbiie drive-in facility’ as
           herein used shall mean a facility offering banking services solely to
           persons who arrive at such facility in an automobile and remain
           therein during the transaction of business with the bank.

      You specifically inquire whether the term “central building” encompasses the entire
building within which a bank’s business is conducted or whether it refers only to that part
of the building actually used to conduct the bank’s business. The cardinal rule in
construing the language of a statute is to ascertain the intent of the legislature. Minton
v. Frank, 545 B.W.2d 442 (Tex. 1976). In so doii, it is appropriate to look first to the
statute itself. Jones v. Del Andersen & Associates, 539 S.W.Bd346 (Tex. l976). Although
the term “central building” is not specifically defined, its use in context with other terms
in the statute is consistent throughout. Office and drivein facilities are never referred to
as “buildings.” That word is used only in the term “central building,” which ‘refers to the
phrase “the building in whose offices the business of the bank is conducted.” (Emphasis
added). The latter phrase is used to define the term “banking house,” which includes
office and drive-in facilities not located in the central buildiig. The statute consistently
distinguishes between buildings and additional facilities. This evidences the ~legislative
intent that the entire building in whose offices the bank% business is mainly conducted is
the “central building.” We believe that the term “central building” is not limited to that
portion of the building actually occupied by the bank for the conduct of its business;

      Although we have been unable to find any case directly on point; Great Plains Life
Insurance Co. v. First National Bank of Lubbock, 316 B.W.Bd 96 (Tex. Civ. App. -
Amarillo lSS6. writ rePd n.r.e.1, involved a drive-in facilitv ccnsistimz of leased soace in a
building mected     by pneumat& tubes to the bank building proper.’?‘he court in ihat case
quoted with approval the Kentucky case of. Marvin v. Kentucky Title ‘Trust Co., 216,Ky.
135, 291 S.W. 17, 16 (KY. Ct. App. 1927). Both the Texas court and the Kentucky court
apparently recognized the distinctions between the main bank’building and any other
outlying additional office facilities. See also Attorney General Opinion M-649 (1971). We
note that it is not uncommon for ~banksto occupy only a portion of the buildii that
constitutes their banking house, the remainder of the building being occupied by other
~entities. In a prior Attorney General Opinion concerning the propriety of a bank’s
acquiring a certain building for’its banking house, this office stated: ”

           We cannot ‘close our eyes to the fact that in many instances -
           perhaps in most instances - our better bsnks .occupy their own
           buildings consisting of several, sometimes many stories, ‘and much,
           if not most of the flcor space is not actually u&d by the bank in
           conducting its banking business but is rented out. There can be no
           valid objection to this if the major good faith purpose of the
           acquisition or construction of the building be to provide a bankii
           house for the institution.
Attorney General Opinion O-2691 (1940).

      You inform us that you would construe the entire building to be the central building,
although the bank might occupy only the ground floor. You applied a similar construction




                                          P- 131.
Honorable Robert E. Stewart     -   Page Three      (RI+44)



in approving an office facility of the Greenway Bank d( Trust ‘to be located Within five
hundred feet of the nearest w.all of the large building complex wherein were located the
bank’s main banking offices,     To the extent necessary to resolve ambiguities in the
meaning of the statute, the construction placed upon. it by the agency charged with its
administration is entitled to weight in the courts. Ex parte Roloff, 510 B.W.%d913 (Tex..
1974); Cslvert v. Kadane, 427 S.W.%d605 (Tex. 1966).

      You ask whether a psrticular complex known as Allen Center constitutes a central
building as that term is used in article 342-903, V.T.C.B. The answer to your question
requires the resolution of fact questions, which cannot be done in the opinion process. -Bee
Attorney General Opinions H-llO6(1977)i M-649 (lS7B.

      You also inquire whether the subterranean walls of a central building may be used as
measuring points between the central building and the proposed office facility.         We
believe that the subterranean wslls of the central building may be used as the measuring
point. This recognizes the common practice in modern architecture. of incorporating
greenbelt landscaping and building setbacks for aesthetic purposes The result is that
subterranean walls of such buildings extend farther th@n do the building walls located
above the surface of the ground. We see no prohibition in the statute egainst the use of
the subterranean walls in the central building as the measuring point in the application of
the distance restrictions imposed by law.

      On the contrary, the statute provides that the connection between the central
building and the office facilities may be by passageway, hallw+y,.cr tunneL V.T.C.B. art.
342-903. Thelatter term implies subterranean structure, ,and.sugges&!%! the~legislature
did not intend to limit’& relationshmbetween the central buildins and the office facilitv
to aboveground structures.       Indeed, many bsnks use’undergro&d floor space in the&
banking houses. Bee Houston National Bank v. Adair, 207 S.W.Bd‘374 .(Tex. 1946) (bank
located its safe-&&sit     boxes in the basement of its building). We’do not believe,
however, that the statute should be construed to &low~two or in&buildings to constitute
one central. building’ mealy ‘because thdy are connected by tunhel, passageway, or
underground driveway. such a broad construction could run.afoul qf the statutory and
constitutional proscriptions that no bank shall enage in business in .more thanone place.
Tex. Const. hart. XVI, S 16; V.T.C.S. art. 342-903. It is well settled that, to’the extent
that a statute may be ambiguous.. it should be given that construction which will render it
constitutional. Key Westein Life Insurance &J. v. State Board of Insurance, 350 S.W%d
639 ~(Tex.1961). We also emohasixe that anv liven bank consistinn of the cenirai buildina.
and any additional office .& drive& fachi&s must be used & a .unit, devoted to in’
common purpose, and that they must together constitute but one integral banking house.
V.T.C.S. art. 342-903; Attorney General Opinion V-1046 (1950);~     Letter Advisory No. 96
(1975).

                                      S~,MM.ARY
           The term “central building,” as it .is used in article”342-903,
           V.T.C.S., encompa&es the entire ,building in whose offices the




                                         P.   132
Honorable Robert R. Stewart    -   Page Four     (Mw-44)



           business of the bank is conducted, and it is not limited only to that
           Portion of the building that is actually being used to conduct the
           bank’s business. The term also permits the subterranean walls of
           the central building to be used as.8 measuring point for purposes of
           determining whether additional office facilities are within the
           distance limitations imposed by the statute.




                                              MARK WHITE
                                              Attorney General of Texas

JOHNW. FAINTER,JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Pqsred by Tom Rutledge
Assistant Attorney General

APPROVRD: ‘.
OPINIONCOMMITTEE.

C. Robert Heath, Chairman
David B. Brooks
Susan Garrison
Rick Gilpm
Tom Pollan
Wiiam G Reid
Tom Rutledge
Bruce Youngblood




                                         p.    133